Citation Nr: 0008078	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97-00 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



REMAND

The appellant served on active duty from December 1943 to 
June 1954.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).  This case was remanded in February 1999 for 
further evidentiary development along with consideration of 
the regulatory revisions for residuals of cold injury that 
became effective January 1998.

While in remand status, two VA examinations were conducted in 
May 1999.  On VA examination of the feet, no abnormalities 
were found.  Specifically, the examiner stated that there was 
no evidence of pain, numbness, cold sensitivity, arthralgia, 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, or hyperhidrosis of the cold affected 
parts.  The examiner clearly referred to the appropriate 
rating criteria when rendering his diagnosis.  However, on 
subsequent VA neurological examination of the lower 
extremities, symmetric peripheral neuropathy was found.  The 
examiner stated that this abnormality "could be related to 
nerve injury suffered from frost bite," or that it "could 
be due to B-12 deficiency."  No further medical inquiry was 
made to determine the etiology of peripheral neuropathy.

Given the discrepancy in May 1999 VA examination findings, 
and the possibility that the appellant may have abnormal 
sensory findings, peripheral neuropathy, related to cold 
injury in service, the Board believes that further 
development is necessary.  See Littke v. Derwinski, 
1 Vet.App. 90 (1990); Green v. Derwinski, 1 Vet.App. 121 
(1990).  Examinations by specialists are recommended in those 
cases which present a complicated disability picture.  Hyder 
v. Derwinski, 1 Vet.App. 221 (1991).

We note that the Board may not rely on its own 
unsubstantiated medical conclusions; its findings must be 
supported by independent medical evidence.  See Colvin v. 
Derwinski, 1 Vet.App. 171 (1990).  Therefore, the Board may 
not associate or disassociate the medical findings with the 
service-connected residuals of frozen feet.

Additionally, the Board believes that application of the 
benefit of the doubt rule is inappropriate in resolving 
whether or not the appellant has peripheral neuropathy 
related to residuals of frozen feet because the etiology of 
the abnormality is unknown; there is not a mere difference of 
opinion regarding the etiology in this case.  Moreover, as 
further medical inquiry may be able to resolve the question 
at hand, it seems inappropriate to apply 38 C.F.R. § 3.102 at 
this time since its application would not necessarily result 
in a more favorable outcome to the appellant under the 
appropriate diagnostic criteria.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to VARO for the following development:

1.  VARO should request VA treatment 
records dated since September 1999, 
especially Neurology Clinic treatment 
notes.

2.  VARO should schedule the appellant 
for a VA neurological examination to 
determine the etiology of any abnormal 
neurological findings shown on the 
current examination.  If peripheral 
neuropathy is shown, the examiner should 
clearly indicate whether or not it is 
related to residuals of frozen feet, or 
some other disorder, such as, B-12 
deficiency.  Also, if a disease of the 
nerves is shown, the examiner must 
clearly identify the affected nerve group 
and indicate the degree of lost or 
impaired function.  The documented 
medical history in the claims folder must 
be reviewed prior to the examination 
along with a copy of this remand decision 
and a copy of the rating criteria for 
residuals of cold injuries.  A complete 
rationale for all opinions and 
conclusions must be provided.

3.  VARO and the examiner is reminded 
that, in order for a disability 
examination to be adequate for 
compensation purposes, the report must 
contain sufficient detail and, if the 
report does not contain sufficient 
detail, the report must be returned as 
inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (1999); see also Stegall 
v. West, 11 Vet.App. 268 (1998)(if the 
Board remand a claim for further 
development but he Secretary fails to 
comply with the terms of the remand, the 
Board errs in failing to insure 
compliance).

4.  After the development requested above 
has been completed to the extent 
possible, VARO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



